Citation Nr: 1634911	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from October 1978 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a PIES response lists the Veteran's service dates from October 1978 to December 1979, no DD 214 is associated with the Veteran's claims file and the available personnel records appear to be incomplete.  On remand, any additional personnel files should be sought, and the Veteran's DD 214 should be added to the claims file.

At his October 2015 Board hearing, the Veteran stated that he worked as a federal civil servant at the Department of Engineering and Housing for the Army at Fort Sam Houston in San Antonio, Texas.  The Veteran and his representative stated that his employment records contained occupational health records that could be relevant to his claims and would have copies of any audiology testing that was done.  As such, these records should be sought on remand.

The Veteran was afforded a VA examination in March 2010, during which the VA examiner concluded that because the Veteran's hearing was normal at discharge, his hearing loss and tinnitus were less likely than not a result of noise exposure during military service.  The March 2010 opinion is inadequate as it relies on "normal" hearing at separation as rationale for the conclusions that neither hearing loss nor tinnitus are related to service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).  As such, an addendum opinion that addresses the Veteran's lay statements concerning the onset of his symptoms of hearing loss and tinnitus is needed before the Board can adjudicate his claims.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Obtain and associate with the claims file a copy of the Veteran's DD 214, as well as any other outstanding military personnel records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

3.  Undertake appropriate development to obtain the Veteran's Federal civilian employment record, to include any occupational health records, from the Department of the Army.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4.  Return the claims file to the examiner who conducted the Veteran's March 2010 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's hearing loss and tinnitus.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Any indicated evaluations, studies, and tests should be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in or is otherwise related to active duty service?  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset in or is otherwise related to active duty service?  

The examiner may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, to support the opinions.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




